Citation Nr: 0628705	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from June 25, 1992 to 
December 15, 2004. 
 
2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from December 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating decision 
of December 2000 that granted service connection for PTSD, 
evaluated as 10 percent disabling from June 25, 1992.  The 
veteran expressed dissatisfaction with the initial rating 
assigned and perfected an appeal to the Board.  In a rating 
determination of February 2006, the 10 percent disability 
rating for PTSD was increased to 50 percent disabling, 
effective from December 15, 2004.  

The Board points out that the issue of entitlement to an 
effective date prior to June 25, 1992 for the grant of 
service connection for PTSD that was previously on appeal was 
adjudicated by Board decision dated in December 2003.  It is 
therefore no longer for appellate consideration.  That same 
decision remanded the issue of entitlement to an initial 
evaluation in excess of 10 percent for PTSD for further 
development.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the title page above-staged 
from June 25, 1992.


FINDINGS OF FACT

1.  From June 25, 1992 to December 15, 2004, the veteran's 
PTSD was manifested by symptoms that included chronic anxiety 
and depression, sleep disturbance, nightmares, and 
irritability, which resulted in a reduction in initiative, 
flexibility, and efficiency and reliability levels that 
produced definite industrial impairment, or occupational and 
social impairment that occurs with occasional decrease in 
work efficiency.  

2.  From December 15, 2004, PTSD has been manifested by 
increased symptoms that include depression, sleep impairment, 
social withdrawal, nightmares, startle response, 
hypervigilance, severe anxiety, irritability, which have 
resulted in reliability, flexibility and efficiency levels 
resulting in occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for PTSD between June 25, 1992 to December 14, 2004 are met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2005); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for PTSD from December 15, 2004 are not 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R.§ 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in July 2001, January and February 2004, and May, June 
and July 2005, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claims, and 
what evidence VA would try to obtain on his behalf.  He was 
also advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b); see also VAOPGCPREC 
08-2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  Private, VA, and Social Security 
clinical records have been requested and associated with the 
claims folder.  The case was remanded in 2003 for additional 
VA examination and development, to include a medical opinion.  
The appellant has not indicated that there are any pertinent 
clinical records to be retrieved beyond what has already been 
obtained by the RO.  Under these circumstances, the Board 
finds that further assistance would not result in a 
reasonable possibility of further substantiating the claims.  
See 38 U.S.C.A. § 5103A(a)(2) (VA is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Board points out that during the pendency of this appeal, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et. seq., were amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  In 
addition to modifying the rating criteria, the amendment also 
provided that the diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

The "old" rating criteria provided for evaluation of service-
connected PTSD on the degree of impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132 (1996).  For 
those in effect prior to November 7, 1996, a 10 percent 
evaluation was warranted for less than the criteria for the 
30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).

A 30 percent disability rating for depression was assigned 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; the psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, and efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.  In Hood v. Brown, 4 Vet. App. 301 (1993), 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")) stated that the term "definite" 
in 38 C.F.R. § 4.132 (1996) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate reasons and bases for its decision. See 38 
U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  59 Fed. Reg. 4752 (1994), VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c) (West 2002).

A 50 percent schedular evaluation was warranted where the 
appellant's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted where the appellant's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  The maximum schedular evaluation (100 
percent) was warranted where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The veteran's service-connected PTSD is currently evaluated 
in accordance with 38 C.F.R. §  4.130, Diagnostic Code 9411 
(2005) under the general rating formula for mental disorders.  
Under these rating criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R.§ 4.130 (2005).

A 70 percent evaluation now requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

VA outpatient clinical records show that the veteran was 
referred for neuropsychological testing in June 1992 for 
complaints not pertinent to this appeal, including headaches.  
He provided history to the effect that while in Vietnam, he 
drank fairly heavily and continued drinking after he was 
discharged.  He said that he returned to school and got a 
two-year Associate's degree in Business Law, married at age 
22, and began working at the Firestone Company.  He said that 
over the years he enjoyed his family life and raising his 
children, and continued to go to school, taking many courses 
in a variety of areas.  The appellant said that he found 
working at Firestone paid better than almost any other job 
and he stayed there, but began to have increased problems 
with headaches that would become severe.

The veteran stated that approximately two years before, he 
began to have more problems with headaches, saw many doctors, 
and had been placed on approximately 50 different 
psychotropic medications.  He related that he had also gone 
to a neurologist and had had a complete neurological workup 
without any conclusion reached.  He said that he believed 
that the medication made him hallucinate and also made him 
increasingly manic.  The appellant noted that he had always 
been a very energetic workaholic but that in June 1990, his 
headaches became more extreme, sometimes lasting for 24 
hours.  He stated that he continued to go to different 
psychiatrists over the years until his health benefits ran 
out, and was placed on Lithium that fairly controlled his 
symptoms.  The veteran related that he began to have problems 
sleeping and getting along with people, and that his wife 
divorced him.  He said that he had lost his job and was 
currently living with his brother.  He admitted to being 
depressed because of his life situation, but said that his 
son was supportive.

The examiner stated that when seen for testing and the 
interview, the veteran was observed to be somewhat disheveled 
and appeared anxious and depressed.  He denied suicidal 
ideation and said that it had never been a problem for him.  
He did admit to having hallucinations when he was on 
psychotropic drugs.  It was reported that he continued to 
have headaches although they were not as severe as they had 
been in the past.  He said that his memory was no longer 
good, that he had difficulty concentrating, and forgot the 
names of people he had known for many years.  The examiner 
noted that the veteran's pace of speech was quite increased 
at times, and that his language was somewhat stilted.  He was 
cooperative with the testing, and test results were 
considered representative of current functioning.

VA outpatient clinic notes dating from June 1992 reflect that 
the veteran sought treatment for a psychiatric condition.  An 
assessment of rule out schizo-affective disorder was 
rendered.  He was referred for psycho-neurological testing.  
In a statement received in May 1993, the appellant indicated 
that he wished to seek service connection for PTSD.  

The veteran was afforded a VA psychiatric examination in 
February 1994.  The examiner noted that the claims folder was 
available for review.  History was provided to the effect 
that he had been hospitalized in a psychiatric unit at 
St. Mary's Hospital from January 1991 to February 1991.  He 
stated that he was suffering from severe headache and could 
not sleep.  The appellant related that he had fought with the 
police, and said that he had had a reaction to the medication 
that was given to him.  

On mental status examination, the appellant was appropriately 
dressed and groomed.  Speech was spontaneous, relevant, and 
coherent.  He was oriented to place, time and person.  No 
active psychosis was detected.  Memory for recent and remote 
events was determined to be fairly intact.  Concentration was 
mildly impaired.  Following mental status examination, a 
diagnosis of PTSD was not made at that time as the examiner 
indicated that it could not be supported by DSM (Diagnostic 
and Statistical Manual of Mental Disorders) criteria.  

Subsequently received was a psychiatric report from the Vine 
Street Clinic dated in August 1993.  It was noted that the 
purpose of the examination was to determine whether or not 
there was any psychiatric disorder present that would render 
the appellant permanently and totally disabled within the 
meaning of his retirement plan for pension purposes.  
Pertinent medical and background history was recited.  A 
comprehensive evaluation was performed in which it was noted 
that the veteran's appetite was unremarkable, sleep was 
variable, and concentration was diminished.  He was reported 
to be depressed, anxious, and preoccupied.  It was noted that 
he did not display psychotic symptoms overtly, although he 
felt that people were trying to cheat him out of money.  

On mental status examination, the appellant was noted to be 
cooperative, but unshaven and disheveled.  Affect was blunted 
and speech was unremarkable.  He said that people bothered 
him and they were always staring at him.  It was noted that 
he occasionally felt that God was trying to tell him to do 
something, and that he heard voices telling him to pick up 
something and throw it out of the window.  The veteran stated 
that he had never acted on the voices but that they were 
persistent at times.  He was oriented to time, person and 
place.  He said that he felt "spacey," and that people were 
trying to kill him at times or tell him when something else 
was going on.  The appellant related that in the past, he 
felt he had special powers.  He was determined to have fairly 
good insight.  Following examination, the examiner stated 
that the veteran best fit the diagnostic category of schizo-
affective psychosis, presently in partial remission with 
treatment.  It was noted that he had a history of alcoholism 
and PTSD.  He was determined to be considerably disabled 
psychiatrically, and unable to function in a competitive work 
environment.  It was opined that he might not be adequately 
treated for his illness, and that further psychiatric 
treatment was recommended for the foreseeable future.  The 
examiner was of the opinion that the veteran might need a 
trial of neuroleptics, electroconvulsive therapy, or possibly 
anticonvulsants.  In summary, it was determined that the 
veteran suffered from a schizo-affective psychosis that had 
never been completely in remission since 1991, and that this 
was currently active and rendered him incapable of 
functioning in his work position.  

Subsequently received was a discharge summary from the 
Decatur Memorial Hospital of an admission dated in February 
1992.  It was noted that the veteran was admitted 
involuntarily in a manic delusional behavioral state.  He 
exhibited pressured speech that was loose and rambling and 
was fairly uncooperative.  He stated that he was not 
homicidal or suicidal, but his family related that he talked 
about killing somebody.  It was reported that one of the big 
problems was that he and his wife were separated, that she 
was going to divorce him, and that he was having difficulty 
handling this.  It was noted that he had also been drinking a 
great deal before the admission, and that this had influenced 
his judgment.  History was provided that he had been 
hospitalized for 30 days in January 1991 because of a fight 
with police.  The report went on to state that he had done 
okay until May 1991 when he began to hear and see things, and 
was hospitalized from May to June for 30 days, and placed on 
Lithium and Elavil.  It was reported that he got laid off 
from Firestone between October and November due to the sweats 
he had been having at night.  The veteran was reported to 
have subsequently decompensated into a severe manic psychotic 
state.  On discharge examination, diagnoses of bipolar 
disorder, manic, possible passive/aggressive personality, and 
probable old Horner's syndrome were made.

Received in June 1994 was the report of a private 
psychosocial assessment performed by W. Powell, M.S.W., in 
June 1993.  It was reported that the veteran was divorced and 
lived with his two children and ex-wife.  He indicated that 
he was currently employed at Firestone but was on medical 
leave due to a knee injury that prevented him from working.  
The veteran reported symptoms that included flashbacks, 
persistent nightmares, and social isolation.  He stated that 
he had drunk heavily in the past, but had stopped 
approximately one year before after being charged with DUI 
(driving under the influence).  He said that he believed his 
drinking in the past helped to control his inability to sleep 
and the nightmares and flashbacks.

The veteran stated that he had been very successful in his 
marriage and job situation over the years until approximately 
1 1/2 years before when he began to find himself withdrawing 
from social contacts with other people.  He said that he had 
a number of friends prior to this time and was very much into 
fishing, hunting, bowling, and many outdoor activities.  He 
said he found himself withdrawing from all of these pursuits 
and friends, and that he began to develop sleep problems, 
nightmares, and flashbacks.  He related that he perceived the 
flashbacks as being "pretty crazy behavior", and felt that 
everybody knew about it.  He said that he was therefore 
reluctant to be around people unless it was necessary.  It 
was noted that as the veteran's symptomatology became more 
severe, he withdrew from his family, wife, and children.  He 
developed paranoia.  It was reported that eventually his wife 
became so disenchanted with the marriage that she instituted 
divorce proceedings.  The examiner noted that both the 
veteran and his ex-wife felt that the current relationship 
was much more stable, and that they attributed this to the 
fact that he was in therapy on a regular basis, and was 
taking medication for anxiety and depression.

On mental status examination the veteran was oriented to 
time, place and person.  He was observed to be nicely dressed 
and presented a neat appearance.  It was reported that during 
earlier times together, the appellant did not make eye 
contact but that he was able to do so currently.  He 
continued to have anxiety in terms of interactions with other 
people.  It was noted that he confined his social contacts to 
group meetings and interactions with immediate family 
members.  He continued to be very paranoid about most people, 
and felt that people were out to get him.  It was noted that 
he had very poor short-term and long-term memory, and that 
this seemed to be getting more severe.  He was frequently 
depressed and had mood swings.  Affect was often flat, and he 
rarely smiled or laughed.  It was reported that he frequently 
sat in his house looking out the window with a gun in his 
lap, feeling as if he were going to be invaded, and that he 
had to protect himself and his property.

The examiner commented that the veteran's level of withdrawal 
and phobic behaviors interfered with his being in the work 
place, and that his behavior limited his ability to engage in 
meaningful social relationships and interactions.  An Axis I 
assessment of PTSD and bipolar disorder was rendered.  It was 
noted that he had been dealing with his combat experiences on 
a persistent basis in group discussions, and that his 
nightmares had been reduced from 3 to 5 times a week to 
infrequent, occurring once every two weeks.  It was reported 
that his flashbacks had not been apparent for a period of 
about five months.

The veteran presented testimony upon personal hearing on 
appeal in February 1996 to the effect that he had nightmares 
and flashbacks related to his Vietnam experiences.  He said 
he was currently taking medication for the condition.

The veteran's private therapist, W. W. Powell, M.S.W., wrote 
in January 1998 that when he was first interviewed in 1992, 
he was having persistent nightmares related to his Vietnam 
experience.  It was reported that when he returned after an 
absence of approximately two years in October 1997, the 
appellant was still having these types of nightmares from 2 
to 4 times per week.  It was reported that during early 
contact with him he also suffered from serious sleep 
disturbances including nightmares, and had a significant 
inability to relate effectively without being hostile.

It was reported that the appellant was often isolated in his 
house or yard, and would not venture out into the greater 
society because he would frequently become involved in 
conflict with other people.  It was noted that he still had a 
persistent feeling that most of the world was really out to 
take advantage of him, and could cite numerous examples of 
such.  It was reported that one of the issues that did not 
allow him to continue to be employed at Firestone where he 
had worked for many years was that he was not able to relate 
in a functional way to other people in the work environment.  
He had frequent conflicts about a variety of issues that 
other people seemed to deal with without having to end up in 
a combative situation.  It was reported that the veteran's 
irritability had progressed to the point that he was not able 
to continue being employed because he could not deal 
effectively with his fellow workers, especially with 
supervisors.  It was noted that he was also very 
hypervigilant and was becoming significantly more 
agoraphobic.  

The appellant related that he spent days without going out of 
his house, and would only go to the examiner's office or a 
medical appointment.  It was reported that he was married to 
his wife for a second time, but that they did not appear to 
have any level of intimacy or closeness.  He said that he was 
in almost constant conflict with his daughter, but did seem 
to get along better with his son.  The examiner related that 
the family unit was almost totally dysfunctional, and that 
one of the reasons they continued to live together, according 
to the appellant, was that he was so phobic about answering 
the telephone and dealing with people, that he would rather 
have two or three people living with him to deal socially 
with others. 

The examiner stated that the veteran continued to have many 
symptoms associated with PTSD and that they included 
significant paranoia, problems with short-term memory, high 
levels of hypervigilance, persistent nightmares and other 
kinds of sleep-disturbance disorders, significant depression, 
agoraphobic behavior, and high levels of irritability and 
feelings of rage.  It was felt that he had a moderate to high 
level of PTSD symptomatology.

VA outpatient clinic notes dated in March and April 1996 
reflect that the appellant was seen for psychiatric symptoms, 
including feelings of isolation, sleep disturbance, and 
feelings of suspiciousness towards others.

A clinical report dated in February 1996 was received from R. 
T. Elmore, Jr., PhD, stating that the veteran was currently 
being seen professionally for combat-related PTSD and 
associated depression.  It was reported that the disorder was 
chronic and that the symptomatic pattern was moderate to 
severe.  The appellant was noted to experience high levels of 
chronic and longstanding subjective distress and functional 
impairment, and that his overall psychological adjustment was 
severely impaired.  The examiner wrote that both social and 
occupational functioning had been severely compromised, and 
that he had a history of problems with alcohol.  Attention 
and concentration skills and memory functioning were impaired 
and he reported difficulty sleeping.

The veteran was reported to experience high levels of free-
floating anxiety, low frustration tolerance, problems with 
anger and rage, and difficulty with interpersonal 
relationships.  Social adaptation skills were noted to be 
impaired and he had difficulty trusting others.  It was 
reported that because of this, the appellant had become 
socially alienated and tended to isolate himself in his home.  
The examiner related that the veteran's defenses had 
deteriorated, and that he lacked adequate coping resources to 
function beyond a marginally adaptive level.  It was noted 
that although the veteran had a history of employment, his 
symptoms had intensified and his coping abilities had been 
compromised to the extent that he was no longer able to 
retain or obtain employment.

The veteran was admitted to a VA facility in April 1998 
stating that he needed readjustment of his medications 
because he woke up at night feeling irritable, and was not 
able to concentrate on anything.  He denied racing thoughts, 
feeling depressed, a desire to hurt himself or others, 
hearing voices or feeling that other people were following 
him around, other psychotic features, or features of mania.  
He did report having flashbacks and nightmares of his Vietnam 
days.  The veteran reported that he was having problems with 
his wife and that she was unable to understand him because 
"she thinks I am crazy."  He stated that he drank only rarely 
and sometimes used marijuana, but denied that he was 
currently abusing any other street drugs.  Judgment and 
insight were determined to be fair.  Upon discharge, 
diagnoses of PTSD and passive/aggressive personality disorder 
traits were rendered.  A Global Assessment of Functioning 
(GAF) of about 50 was provided, but noted that it had been as 
high as 65.

The veteran was afforded a VA compensation examination in 
June 1999.  It was reported that a review of the medical 
records and claims folder revealed that he had a combined 
disturbance of thought and mood disorders described as either 
a bipolar disorder with psychotic features or schizo-
affective disorder in the past.  It was noted that he had a 
long history of alcohol dependence and treatment, and was 
currently in sustained remission.  The examiner stated that 
past diagnoses had also included passive-aggressive 
personality on Axis II.  It was noted that the appellant had 
been treated for his psychiatric problems by private 
psychiatrists, psychologists and social workers for many 
years, and had had numerous admissions to psychiatric 
facilities, both voluntary and involuntary.  It was reported 
that he had responded poorly to many of the antipsychotic and 
other neuroleptic medications that had been tried over the 
years, but had stabilized well since his most recent 
psychiatric admission in March of the current year.

The examiner related that the veteran's primary complaints 
pertained to the medication he had taken over the years which 
he believed had aggravated his psychiatric disorder.  It was 
reported that he still experienced moments when he saw 
bullets coming at him when he was in Vietnam and felt the 
same terror all over again.

On mental status examination the veteran was alert, well-
oriented, relevant and coherent throughout the interview.  It 
was noted that he had been delusional and hallucinating in 
the past but not at present.  He experienced periods of 
restlessness, pressured speech, and expansive thought 
processes, but was logical and goal-directed during the 
examination.  The veteran indicated that he had been suicidal 
and violent in the past, but was calm and cooperative at 
present.  He was not abusing alcohol or drugs.  His sleep and 
appetite were adequate at that time.  He was able to drive a 
car and engage in the basic activities of daily living.  His 
intellectual functioning and memory for both recent and 
remote events was unimpaired.  He reported re-experiencing 
traumatic events in service such as flashbacks, intrusive 
memories, suddenly feeling as if the traumatic event were 
recurring, and intense distress when exposed to external cues 
that symbolized the event.  He also showed some estrangement 
and detachment from others, and sometimes felt that there was 
little expectation of a future for him.  It was reported that 
he had tried to avoid feelings associated with his memories 
of trauma in service but had been often plagued by bouts of 
extreme sleep disturbance and irritability, and outbursts of 
violence.  Following examination, diagnoses on Axis I were 
bipolar disorder, mixed with psychotic features in the past, 
PTSD, and alcohol dependence in sustained remission.  A GAF 
score of 55 was provided.

The veteran's wife provided a statement dated in September 
1999 to the effect that she had known the appellant since 
February 1974 and that they were married the next month.  She 
stated that some of the things she subsequently found out 
about him were that he got drunk a lot, angered quickly and 
was sometimes violent and slept very little.  She related 
that when he did sleep it was very restless, that he would 
talk in his sleep, that the bed would be completely torn up 
with the sheets and pillows soaking wet from his sweating.  
She stated that the veteran never liked to socialize with 
anybody, even his family, and that holidays were often 
miserable for him.  She said that there were Christmases when 
they were ordered not to buy him presents and if they did he 
would not open them until weeks later, even gifts from their 
children.

The veteran's treating practitioner, W. W. Powell, wrote a 
follow-up letter in July 2000 to the effect that he continued 
as a client and came in weekly.  It was reported that when he 
was in a particular crisis, he would come in as often as two 
or three times a week.  It was noted that at the current 
time, he seemed to be at a high crisis level, was coming in 
for sessions twice a week, and had been doing this for 
approximately three months.  The examiner opined that it was 
his clinical opinion that the veteran was suffering from 
PTSD, and that he had a variety of symptoms that had to do 
with the disorder, including trouble with sleeping, 
agoraphobia, social isolation, serious troubles with 
relationships, a high level of paranoia, hypervigilance, and 
high levels of anxiety and depression.

By rating action dated in December 2000, service connection 
for PTSD was granted and a 10 percent disability evaluation 
was assigned, effective from June 25, 1992.

A clinic note from C. V. Kavuri, M.D., S.C., dated in January 
2001 was received stating that the veteran requested that a 
letter be written indicating that he was being treated by 
him.  The examiner stated that the appellant began seeing him 
in December 1998.  The veteran's treating licensed social 
worker, W. Powell, who was associated with Dr. Kavuri, stated 
that the veteran continued to suffer from multiple symptoms 
of PTSD including hypervigilance, paranoia, depression, 
anxiety, agoraphobic behavior, and serious problems with 
relationships.  The practitioner stated that the appellant 
continued to be very isolated, spending nearly all of his 
time at home by himself, and was unemployable due to PTSD.  
It was noted that he planned to continue individual and group 
sessions to try and improve the veteran's condition.

VA outpatient clinic records dated between 1997 and 2001 show 
that the veteran received regular treatment, therapy, and 
follow up for psychiatric symptoms.

Dr. Kavuri wrote in January 2004 that the veteran continued 
to experience symptoms associated with PTSD that were 
previously listed.  It was noted that his medication seemed 
to help him maintain himself at the present level, but that 
he needed ongoing treatment to remain in the community.  It 
was reported that he had tried many medications for short 
periods of time, but that they had not helped him improve his 
functioning level.  It was the clinical opinion of Dr. Kavuri 
and the veteran's licensed social worker, W. Powell, that the 
appellant continued to suffer from PTSD and was unemployable.

A January 2004 clinic note was received from S. Sieberg, 
M.D., stating that he was the veteran's primary care 
physician and was treating him for chronic medical conditions 
that included PTSD.  It was the physician's opinion that the 
veteran was completely disabled secondary to PTSD and that 
his symptoms included extreme anxiety and panic disorder-like 
symptoms when he was exposed to crowds or a crowded 
situation.  It was noted that the veteran required a relative 
or friend to accompany him to the store or other public 
places due to anxiety.  It was reported that he was currently 
on medication to treat such symptoms, and saw a psychiatrist 
and counselor in this regard.  

The veteran was afforded a VA compensation and pension 
examination in December 2004.  He reported symptoms 
previously noted, including sleep disturbance, 
hypervigilance, anxiety attacks, irritability, isolation, 
hypervigilance, and inability to be around crowds.

On mental status examination, the appellant was noted to be 
alert and oriented with poor grooming and hygiene.  It was 
observed that he had very long hair, was unkempt and 
unshaven.  He appeared guarded.  Speech was of normal rate, 
rhythm, volume, and amount.  Motor status was normoactive.  
Affect was somewhat withdrawn, related and stable.  He was 
circumstantial in his speech and somewhat tangential.  No 
other thought disorder was noted.  It was reported that he 
had no delusions or auditory hallucinations.  No suicidal or 
homicidal ideation was detected.  Insight and judgment were 
fair to impaired.  PTSD was diagnosed that the examiner felt 
had gotten worse.  It was also reported that the appellant 
had a history of bipolar affective disorder and a personality 
disorder, not otherwise specified.  The examiner commented 
that the PTSD symptoms seemed to be quite disabling at that 
time since he was "isolating."  It was noted that the 
appellant was having recurrent, almost daily flashbacks and 
was not able to function very well.  

The veteran was subsequently examined by another VA physician 
for compensation purposes two days later in December 2004.  
It was noted that the claims folder was reviewed.  The 
veteran stated that his hands shook repeatedly to the extent 
that he could hardly write or a hold a cup of coffee.  He 
said that he avoided people a great deal and tried not to be 
around others, crowds or even one-on-one, and related that 
this carried over into the immediate family.  He avoided 
driving as much as he could alone.  He related that he relied 
upon his relatives to help him when he went out.  The 
appellant stated that his sleep was interrupted frequently at 
night.  He said that his dreams were not as seriously 
traumatic as they had been in the past, but that he did wake 
up sometimes in a cold sweat but not as often as before.  He 
reported short-term memory difficulties were not as bad as 
they used to be, and that he had an increased attention span.  

The examiner stated that the veteran was observed and that no 
hand shaking was noted as the veteran had depicted.  It was 
felt however that his affect showed believable evidence of a 
panic situation as described.  The veteran reported to be 
unemployed but did perform occasional part-time jobs in which 
he had great difficulty in being consistent.  It was noted 
that in the last 12 months he felt that his rise in panic 
attacks had interfered with his being able to carry out such 
jobs.  He said that his marital and family relationships had 
been extremely strained and that he had greater stress by 
having to depend on his sister and ex-wife who were sometimes 
not available.  He said that he could almost never go places 
and accomplish things by himself.

The veteran related that he had very little non-leisure 
pursuits.  He reported becoming desperate sometimes when he 
panicked, but denied any attempt to injure himself or anyone 
else.  He denied suicide attempts.  On mental status 
examination the examiner stated that there was no indication 
of real impairment in thought processes and communication.  
It was reported that the appellant communicated fairly well, 
and he was able to express himself most of the time.  There 
was some stuttering or hesitation, but that it did not appear 
to involve loss of train of thought.  He maintained eye 
contact.  There was no evidence of delusions or 
hallucinations.  No inappropriate behavior was noted.  There 
was no expression of suicidal or homicidal thought, but it 
was reported that the veteran stated that he hated living the 
way he did and sometimes wondered if it was truly better to 
be alive that way.  He denied any impulse to change it.  It 
was observed that the ability to maintain personal hygiene 
was somewhat impaired but not seriously so.

The veteran could manage his affairs, dress and feed himself.  
Orientation was adequate in all three spheres.  Memory loss 
was determined to be debatable.  The examiner stated that 
there was no evidence of memory loss when tested.  No 
evidence of obsessive or ritualistic behavior with routine 
activities was detected.  Rate and flow of speech were 
adequate.  There were no irrelevancies or illogically 
obscured speech patterns.

According to the veteran's report, he had had a gradual 
increase over the last year of panic attacks.  He said they 
were severe and repetitious, and relatively paralyzing.  He 
said that this was the reason he was getting other people to 
take him places, and why he was limited to just a few non-
crowded places.  He said he had difficulty in stores and even 
coming to the appointment.  It was noted that there was 
anxiety associated with seeing a doctor and being examined.  
The examiner added that the appellant did drive himself to 
the appointment which seemed different from usual.

The veteran stated that he became depressed when he thought 
about how limited his life was, but that his depression was 
not of an amount or kind that would produce suicidal 
feelings.  It was noted that he did spend whole days at a 
time staying in bed.  It was reported that he had noticed a 
definite increase in irritability, particularly when kept 
waiting.  Sleep impairment was described.  The examiner 
stated that regarding the criteria supplied by the previous 
compensation and pension examinations and as described in 
previous hospitalizations, "I find in general a decrease in 
the amount of PTSD experiences and their place has been 
replaced by an increase in social phobia and fears.  I 
believe that this change is important and indicates a change 
in diagnosis."

Following mental status examination the examiner stated that 
"[i]n my opinion, the veteran still has PTSD, but I do not 
believe that it is his primary problem now.  I believe that 
some of his behavior is affected by it, but more specifically 
his panic, social phobia, difficulty with impulse is 
contributing."  It was noted that the frequency and severity 
of such symptoms appeared to be present at all times during 
the day and night.  The examiner opined that the veteran had 
what would be called a dual if not triple diagnosis with 
diagnoses on Axis I of bipolar disorder and PTSD.  The 
examiner commented that the appellant had inherited or 
acquired the bipolar disorder early life in which his moods 
became extreme and more severe and more often compared with 
other people.  He stated that PTSD was superimposed on the 
bipolar disorder.  The other diagnosis on Axis I was social 
phobia which was felt to be a more recent development.  An 
Axis II diagnosis of personality disorder was rendered.  The 
examiner commented that the veteran had a mixture of such 
that consisted of avoidant personality and of a narcissistic 
personality.  A Global Assessment of Functioning score of 45 
was provided.  The examiner was of the opinion that PTSD 
comprised 30 percent of the appellant's symptoms, bipolar 
disorder 50 percent, with the remaining 20 percent was 
attributed to social phobia.  It was not felt that alcohol or 
drug use had been a significant part in the veteran's 
symptoms.

The examiner added that since the last examination, there had 
been a decrease in PTSD symptoms and an increase in social 
phobia, panic and avoidant personality and narcissism, such 
that there was explosion and intolerance of other people's 
opinions.  The examiner added that the PTSD played a large 
part in his inability to be employed but that his employment 
difficulty currently was primarily hampered and handicapped 
by the panic and social phobia which was more important in 
contributing to present symptoms.  The examiner stated that 
in other words, the appellant still had PTSD but that it was 
not as bad as before, and accounted for only about 30 percent 
of occupational and social impairment with a decrease in work 
efficiency and inability to perform occupational tasks.  It 
was found that these were not so much due to depression as to 
the anxiety and panic attacks which were more often weekly.  
Memory loss was noted to not be significant.  It was added 
that the veteran was making gradual progress and was capable 
of being helped with the proper counseling and could improve.

The veteran was afforded a VA compensation and pension 
examination in May 2005.  It was noted on this occasion that 
previous examinations were performed by three different 
providers, but that a consensus had not be reached by the 
individuals, and that further review of the reports had 
resulted in the following conclusions.  After reviewing all 
previous reports on file in the claims folder, the following 
summary was submitted in an attempt to reconcile the 
differences of opinion.  

The examiner stated that the veteran continued to meet the 
criteria of combat-related PTSD, and that his symptoms were 
considered moderate in their severity.  It was noted that 
examiners had found that the veteran showed reduced 
reliability and productivity due to impaired judgment, 
difficulty in establishing and maintaining effective work and 
social relationships, and disturbances in motivation and 
mood.  It was noted that secondly, he also met the criteria 
for a separate diagnosis of bipolar disorder which appeared 
well after his time in the military and was not service 
connected.  The examiners had found that the appellant's 
bipolar disorder symptoms were more pronounced than the PTSD, 
and was also a disabling psychiatric condition.  It was 
further noted that the additional diagnoses such as schizo-
affective disorder, personality disorder and social phobia 
were more appropriately subsumed under the constellation of 
symptoms for the diagnosis of bipolar disorder and PTSD.  A 
diagnosis of bipolar disorder, mixed type, and PTSD were 
rendered.  It was reported that a GAF score of 60 was 
indicated for the service-connected PTSD when considered 
alone, and that a GAF score of 50 was appropriate for both 
conditions when considered together.

The examiner commented that the GAF score that applied to the 
service-connected PTSD alone reflected moderate 
symptomatology and moderate impairment in social and 
occupational functioning with reduced reliability and 
productivity and difficulty in interpersonal relationships 
and disturbance in motivation and mood.  It was added that 
the combined Global Assessment of Functioning included a more 
serious disturbance in mood and more impairment in 
occupational functioning that was due to the bipolar 
disorder.  The veteran was determined to be competent to 
manage his funds.

The veteran's treating physician, Dr. Sieberg, M.D., stated 
in medical reports dated in January 2003 and December 2004 
that in his opinion, the veteran was completely disabled 
secondary to PTSD, and that his symptoms included extreme 
anxiety and panic disorder-like symptoms.

By rating action dated in February 2006, the service-
connected PTSD was increased to 50 percent disabling, 
effective from December 15, 2004.  

Evaluation of PTSD from June 25, 1992 to December 15, 2004

Review of the evidence pertinent to the veteran's claim for a 
rating in excess of 10 percent between June 25, 1992 and 
December 15, 2004 reveals that he was initially found to 
manifest strong psychotic vice neurotic elements that were 
not attributed to service-connected disability.  The veteran 
was shown to have symptoms that included hearing voices, and 
was hospitalized in a manic delusional state.  Although there 
were findings of anxiety and depression and PTSD was noted, 
the record clearly reflects that diagnoses of psychoses 
predominated, including schizoaffective disorder/psychosis, 
and bipolar disorder.  The Board notes that when examined for 
private disability pension purposes in 1993, it was the 
opinion of the examiner that a schizoaffective psychosis 
rendered the veteran incapable of functioning in the 
workplace.

The first indication of any significant symptoms attributed 
to PTSD was shown in June 1994, when W. Powell wrote that the 
veteran's reported symptoms included flashbacks, nightmares, 
withdrawal and social isolation.  Continuing sleep 
difficulties, depression and anxiety were also indicated.  
The Board notes, however, that strong elements of paranoia, 
phobic behavior, as well as mood swings were also elicited at 
that time.  It was opined that his symptoms interfered with 
his employment and limited his ability to engage in 
meaningful social relationships and interactions, but this 
was ascribed to both PTSD and a bipolar disorder.  Subsequent 
writings from the veteran's treating social worker, W. 
Powell, as well as those of Dr. Elmore, another of his 
treating physicians, appear to relate the veteran's multiple 
psychiatric symptoms solely to PTSD.  Dr. Elmore depicted 
PTSD symptoms as moderate to severe in February 1996.  
Subsequently received were private clinical records 
indicating that the appellant was totally disabled and 
unemployable due to PTSD.

The Board observes, however, that such assessments, must be 
considered in light of the entire record, including the 
findings on VA admission in April 1998 when the appellant was 
reported to be depressed, irritable and unable to concentrate 
with reported flashback and nightmares, but also expressed 
racing thoughts, hearing voices, felt that people were 
following him around and other features of mania and/or 
psychosis.  PTSD as well as a passive-aggressive personality 
disorder was diagnosed at that time.  When examined by the VA 
in June 1999, it was noted that the appellant had a combined 
disturbance of thought and mood disorders.  Diagnoses 
provided at that time included bipolar disorder, mixed, with 
psychotic features in the past and PTSD.  The examiner noted 
that the appellant had been delusional and hallucinating in 
the past but not at that time.  Flashbacks and intrusive 
memories were reported, but sleep was described as adequate 
and he was able to engage in the basic activities of daily 
living.  Memory was noted to be unimpaired.  A GAF score of 
55 was provided.

Upon review of the totality of the evidence, the Board finds 
that during the initial part of the appeal period, the 
veteran's PTSD symptoms were only nominally evident and that 
his primary symptomatology was associated with nonservice-
connected psychotic disorders.  His PTSD symptoms appear to 
have become more pronounced in mid-1994 and thereafter, to 
include such complaints as hypervigilance, paranoia, 
depression, anxiety, and serious problems with relationships, 
irritability, anger, difficulty sleeping and getting along 
with people, sleep impairment, nightmares, agitation and 
continuing anxiety.  The appellant also complained of memory 
and concentration problems at times.  

Private and VA outpatient clinical records reflect that he 
received continuing follow-up for psychiatric symptoms, and 
was continuously prescribed medication for sleep, anxiety and 
depression difficulties.  VA examinations and private 
clinical data throughout that period show that while he 
generally remained oriented, relevant, coherent, and logical 
with memory, judgment and insight intact, he almost 
invariably presented with a depressed and anxious mood.  The 
veteran was shown to have had erratic employment following a 
long-term work history, and it was indicated that he was 
volatile in the work and home environments.  GAF scores were 
noted to have been in the 50 to 65 range which indicates 
fluctuating symptomatology.  The Board notes, however, that 
the appellant continued to carry diagnoses of nonservice-
connected bipolar disorder as well as a personality disorder 
that largely contributed to his overall symptomatology, 
despite the private examiners' opinions to the contrary.  

In view of the above, the Board finds that, with resolution 
of reasonable doubt in the veteran's favor, during the time 
frame between June 25, 1992 and December 15, 2004, a more 
significant degree of impairment due to PTSD was clinically 
demonstrated overall that was consistent with definite 
industrial impairment, or for occupational and social 
impairment with an occasional decrease in work efficiency 
relative to the pertinent rating criteria in this instance.  
The Board thus resolves the benefit of the doubt in favor the 
appellant by finding that a 30 percent disability evaluation 
is warranted between June 25, 1992 and December 15, 2004.  
See Fenderson, supra.  However, during that time frame, the 
veteran was clearly shown to be generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  His reliability, flexibility and efficiency 
levels were not reported to be so reduced as to result in 
considerable industrial impairment solely due to the effects 
of the service-connected PTSD.  Rather, it is clearly 
demonstrated that other nonservice-connected psychiatric 
disability impacted his overall functioning to a considerable 
extent.  Therefore, it is found that an evaluation in excess 
of 30 percent was not warranted for the period from June 25, 
1992 to December 15, 2004.

Evaluation in excess of 50 percent for PTSD from December 15, 
2004

The record reflects that upon VA examination in December 
2004, the examiner stated that the veteran was having 
recurrent, almost daily flashbacks and was not able to 
function very well.  It was felt that his PTSD was getting 
worse.  On the basis of factors that included those findings, 
the disability evaluation in effect for the service-connected 
PTSD was increased to 50 percent, effective from December 15, 
2004.

When examined by the VA subsequently in December 2004, the 
appellant was observed to have impaired grooming and hygiene, 
and reported sleep disturbance and hand tremors.  It was felt 
that there was believable evidence of a panic situation.  It 
was reported that the appellant did engage in some part-time 
employment, although it was not consistent on account of his 
symptoms.  The appellant's cognitive functioning was shown to 
be largely intact with adequate orientation, judgment and 
insight on the whole.  The record reflects some element of 
death wishes, but no evidence of any suicidal intent or plan.  
No thought disorder, delusions, hallucinations, inappropriate 
behavior were described.  The veteran related that his dreams 
were not as traumatic as they had been in the past, and 
stated that he had more concentration and attention span.  
His family relationships were described as strained.  There 
was no evidence of obsessive or ritualistic behavior with 
routine activities.  Rate, flow and content of speech were 
indicated as within normal limits.  No impaired psychomotor 
behavior was reported, and concentration and memory were 
indicated as functional.

The Board notes that when examined in December 2004, it was 
found that the veteran continued to meet the criteria of PTSD 
of at least moderate severity with reduced reliability and 
productivity due to impaired judgment, difficulty in 
establishing and maintaining effective work and social 
relationships and disturbance in motivation and mood.  It was 
determined, however, that PTSD was not his primary 
disability, and that he continued to carry additional 
diagnoses of a bipolar disorder that was more pronounced than 
PTSD, as well as a more recently developed social phobia, and 
personality disorders.  It was felt that PTSD only 
contributed to about 30 percent of his impairment.  The 
examiner commented that there had actually been a decrease in 
such symptomatology with the concomitant rise in social 
phobia, panic and avoidant personality and narcissism, which 
were the primary bases for employment difficulties.  

Upon examination in May 2005, the examiners commented that 
the GAF score of 60 that applied to PTSD alone reflected no 
more than moderate impairment in social and occupational 
functioning.  

The Board thus observes in this instance that while the 
veteran's private physician, Dr. Sieberg, found him to be 
totally disabled on the basis of PTSD in a brief statement 
dated in December 2004, the record reflects that the more 
comprehensive and supported findings and opinions on VA 
examinations in December 2004 and May 2005 are of greater 
evidentiary weight.  Although the veteran's reported GAF 
score has declined during the course of the appeal from a 
high of 65 to a more recent determination of 60, the Board 
points out that the clinical evidence as discussed above 
comports with no more impairment in social or occupational 
functioning than contemplated by the 50 percent rating.  A 
GAF score of 60 indicates no more than moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks or moderate difficulty in social, occupational 
or school functioning, etc.).  DSM-IV.  The most recent VA 
examiners pronounced the appellant's PTSD symptoms as no more 
than moderate, and moreover, clearly stated that he had more 
serious problems attributed to other nonservice-connected 
psychiatric disability.  This symptomatology attributable to 
PTSD is consistent with the level of impairment contemplated 
by the currently assigned 50 percent evaluation from December 
15, 2004.

The Board observes that the veteran does display some 
significant symptoms of PTSD, including chronic depression, 
anxiety, sleep impairment, nightmares, flashbacks, panic 
attacks, impaired grooming and hygiene, difficulty in 
adapting to stressful circumstance, and other difficulties 
which result in disturbance of mood, and documented 
difficulties in effective social and work relationships.  The 
Board finds, however, the major clinical signs or symptoms 
consistent with a 70 percent disability evaluation are 
lacking in this instance.  The evidence does not show 
symptomatology due to PTSD consisting of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, and 
inability to establish and maintain effective relationships 
are demonstrated.  Indeed on VA examination in December 2004, 
it was found that the veteran was making gradual progress and 
could improve.  In short, his problems attributable to PTSD 
appear to be more akin to the kind of difficulties described 
by the criteria for the 50 percent rating.

The record reflects that the veteran maintained long-term 
employment for many years, and that PTSD was only one of his 
several serious mental disorders that led to his retirement.  
As reported previously, PTSD symptomatology contributes to no 
more than moderate impairment in the appellant's overall 
functioning.  

For the foregoing reasons, the Board finds that the level of 
impairment attributable to the veteran's service-connected 
psychiatric symptoms is consistent with no more than the 
criteria for the current 50 percent evaluation.  The Board 
thus finds that the preponderance of the evidence is against 
the claim for a higher rating for PTSD since December 15, 
2004.  See Fenderson, supra.


ORDER

An initial evaluation of 30 percent for PTSD is granted from 
June 25, 1992 to December 15, 2004, subject to controlling 
regulations governing the payment of monetary awards.

An evaluation in excess of 50 percent for PTSD from December 
15, 2004 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


